DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on September 23rd, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 10, and 18 were amended, and claims 35-38 were added. Claims 1-7, 9, 10, 13, 14, 18, and 35-38 are currently pending. 
Claim 18 was rejected under 35 U.S.C. 112(b) as being indefinite. The claim has been amended. The antecedent basis issue has been overcome and the objection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to the amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Patent No. 9,640,715) in view of Chen et al. (U.S. Patent No. 9,969,078).
Regarding to claim 1, Bower teaches a micro-transfer printing system, comprising:
a native component source wafer having a substrate surface (Figs. 15-16, please see the attached figure with annotations);
components disposed in an array on, over, or in the substrate surface, each component having a component extent in a plane parallel to the substrate surface, wherein the components are native to the source wafer (Figs. 15-16, please see the attached figure with annotations);
a stamp comprising a stamp body and stamp posts extending away from the stamp body and disposed in an array over the stamp body, each of the stamp posts having (i) a post location corresponding to a component location of one of the components when the stamp is disposed in alignment with the source substrate wafer, and (ii) a post surface extent on a distal end of the stamp post (Figs. 15-16, please see the attached figure with annotations).
Bower does not disclose the post surface extent is greater than the component extent.
Chen discloses a post surface extent is greater than a component extent (Fig. 2A, the surface of the post is wider than the extent of the component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower in view of Chen to configure the post surface extent to be greater than the component extent in order to increase alignment tolerance, thus to increase process yield and reduce manufacturing cost. 

    PNG
    media_image1.png
    998
    1850
    media_image1.png
    Greyscale

Regarding to claim 2, Bower teaches in Fig. 2A, Chen apparently discloses the post surface extent is greater than or equal to 105% of the component extent. Although the prior art is silent as to the range in the text, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the post surface extent to be greater than or equal to 105% of the component extent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 3, Bower as modified discloses each of the components is spaced apart from each nearest-neighbor component by at least a component separation distance and each of the stamp posts is spaced apart from each nearest neighbor stamp post by at most a post separation distance, and the post separation distance is less than the component separation distance (as being modified, the post surface extent is greater than the component extent, therefore the post separation distance is less than the component separation distance).
Regarding to claim 4, Bower teaches sacrificial portions disposed in an array over the source substrate wafer and wherein (i) each of the components is disposed completely over a different corresponding sacrificial portion of the sacrificial portions and (ii) each different corresponding sacrificial portion has a sacrificial portion extent greater than the component extent (Fig. 9, element 5; column 14, lines 23-29).
Regarding to claim 5, Bower teaches the post surface extent is less than the sacrificial portion extent (Fig. 16, the sacrificial portion extent, is wider than the width of the component, thus the post surface extent is less than the sacrificial portion extent).
Regarding to claim 9, Bower teaches (i) the sacrificial portions are laterally separated by anchors (Fig. 9), (ii) each component in the array of components is physically connected to one of the anchors with a tether (Fig. 9), and (iii) each of the stamp posts extends over at least a portion of the tether physically connecting the one of the components to the one of the anchors (Fig. 16).
Regarding to claim 13, Bower teaches each of the stamp posts comprises a step (Fig. 16).
Allowable Subject Matter
Claims 35-38 are allowed.
Claims 6-7, 10, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “each of the stamp posts extends at least one quarter of a distance from each component edge of one of the components to a corresponding sacrificial portion edge of the different corresponding sacrificial portions” in combination with the limitations recited in claims 1, 4, and 5.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including "the post surface extent is less than or equal to 90% of the sacrificial portion extent" in combination with the limitations recited in claims 1, 4, and 5.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including "each of the stamp posts comprises a lateral post protrusion and the lateral post protrusion extends at least partially over the corresponding tether when the stamp is disposed in alignment with the source substrate" in combination with the limitations recited in claims 1, 4, and 9.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including "the step extends laterally beyond each edge of the distal end of the stamp post" in combination with the limitations recited in claims 1 and 13.
Claims 35, 36, and 37 are former claims 7, 10, and 14 rewritten in independent forms. The reasons for allowable of former claims 7, 10, and 14 were indicated in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828